Exhibit 10.1
First Amendment to Securities Purchase Agreement
     The Securities Purchase Agreement dated as of May 20, 2010 (the
“Agreement”) between Borders Group, Inc., a Michigan corporation (the
“Company”), and LeBow Gamma Limited Partnership, a Delaware limited partnership
(the “Purchaser”), is hereby amended as follows, effective as of September 27,
2010:

1.   Section 4.2 (a) (iii) is amended to read in its entirety as follows:      
(iii)appointing, terminating or transferring the Chief Executive Officer or the
Chief Financial Officer of the Company, or any other executive officer of the
Company, or materially amending or modifying the terms and conditions of any
such Person’s terms and conditions of employment (the “Additional Consent
Right); provided that: (a) this sub-clause (iii) will not apply to an Exempt
Issuance or awards or payments made pursuant to the Company’s annual incentive
plans; (b) the rights set forth in this sub-clause (iii) will be operative only
upon approval of the Additional Consent Right by the shareholders of the Company
as set forth herein; and (c) the rights set forth in this sub-clause (iii) will
not be applicable to any actions relating to any executive officer or
prospective executive officer who is either an Affiliate of the Purchaser or a
BSL Affiliate.   2.   Except as here and as amended, the Agreement remains in
full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
the Agreement to be duly executed by their respective authorized signatories as
of the date indicated above.

          BORDERS GROUP, INC.
      By:   /s/ MICHAEL J. EDWARDS         Name:   Michael J. Edwards       
Title:   President       

Accepted and Agreed to:

          LEBOW GAMMA LIMITED PARTNERSHIP
      By:   /s/ BENNETT S. LEBOW         Name:   Bennett S. LeBow       
Title:   President of LeBow Gamma, Inc.,
General Partner of LeBow Gamma Limited Partnership       

 